Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 09/17/2020.
Claims 1-18 are cancelled and 19-29 are newly added by the applicant.
Claims 19-29 are pending, where claim 19 is independent.
This application claims the continuation benefit of the application number 16/213265 filed on 12/07/2018 and 14/819,630 filed on 08/06/2015 incorporated herein. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 and 09/27/2021 were filed after the mailing date of the application have been received.  See MPEP § 609 ¶ C(1). 
	Examiner notes that the large number of filled IDS consisting of a large number of U.S. Patent Documents, Foreign Patent Documents and Other documents, of which Applicant alleges to be pertinent prior art for consideration with no further discussion explaining the particular relevance of any documents.
	However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. The IDS and the information referred to therein has been placed in the file but not considered. 
See MPEP § 2004.13: "It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But of. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)."
Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical material. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). 
If applicant instead indicates that all the submitted documents are most highly pertinent, then applicant is requested to provide an explanation of the pertinence of every single cited reference in the Information Disclosure filling up the last column of IDS Form PTO/SB/08a in MPEP §609.  
Applicants are requested to identify the relevant references including relevant sections highlighted in each of the relevant references, since they are believed to be the most knowledgeable about the content of the information included in the IDS submitted. This information is necessary to evaluate to the large volume of prior art submitted.    
Because, the examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references and give the burden to the applicant to proof which cited references is closest to the claimed invention.
 
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 19-29 are rejected on the ground of nonstatutory double patenting over claims 1-18 of US Patent No. 10,980,351 (US Patent application 16/377.636 and Publication No. 2019/0231084 A1) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the US Patent No. 10,980,351 (US Patent application 16/377.636 and Publication No. 2019/0231084 A1) and the applications are claiming common subject matter, as follows: 

Application No. 16/922,194 213,265 
US Patent No. 10,980,351 (US Patent application 16/377.636 and Publication No. 2019/0231084 A1
19. A system comprising:
 a server system configured to: receive a list of peripheral devices associated with a bed; 
provide, to the bed in response to a request for the list of peripheral devices associated with the bed, the list of peripheral devices associated with the bed; the bed comprising: 
a controller comprising computer memory and one or more processors, the controller configured to: 
request, from the server system, the list of peripheral devices associated with the bed; 
receive, from the server system, the list of peripheral devices associated with the bed; and 
responsive to receiving the list of peripheral devices associated with the bed, generating data connections to each peripheral device in the list of peripheral devices associated with the bed.
Claim 1. A system comprising: 
a mattress having an adjustable pressure; a sensor configured to: sense user-presence states of the mattress; and 
generate presence-data that reflects the sensed user-presence states; 
a controller having a processor and computer-memory, the controller configured to: 
receive the presence-data; 
determine, from the presence-data, that the mattress is in an unoccupied state; based on the determination that the mattress is in an unoccupied state, increase the adjustable pressure of the mattress to a target-pressure; 
perform, during normal operation of the system, at least one diagnostic test on the mattress to generate diagnostic data, wherein to perform the at least one diagnostic test, the controller is further configured to detect a leak state of the mattress; and transmitting the diagnostic data to an external server, wherein to transmit the diagnostic data to the external server, the controller is further configured to transmit the leak state to the external server.

2. The system of claim 1, the system further comprising the external server that is communicably coupled to the controller by a data network that includes the Internet, and wherein to transmit the diagnostic data to the external server, the controller is configured to transmit the diagnostic data through the Internet.

5. The system of claim 1, wherein: to perform the at least one diagnostic test, the controller is further configured to receive a diagnostic reading from a peripheral controller that describes a state of a peripheral device controlled by the peripheral controller; and 
to transmit the diagnostic data to the external server, the controller is further configured to transmit the diagnostic reading to the external server.
Claims 20-29 are similar to the claims 1-18 of the US Patent No. 10,980,351 (US Patent application 16/377.636 and Publication No. 2019/0231084 A1).

Claims 19-29 are rejected on the ground of nonstatutory double patenting over claims 1-18 of US Patent No. 10,980,351 (US Patent application 16/377.636 and Publication No. 2019/0231084 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because their concept similar (as for example the limitation “request, from the server system, the list of peripheral devices associated with the bed; receive, from the server system, the list of peripheral devices associated with the bed; and responsive to receiving the list of peripheral devices associated with the bed, generating data connections to each peripheral device in the list of peripheral devices associated with the bed” of the application is equivalent to the limitation “at least one diagnostic test, the controller is further configured to receive a diagnostic reading from a peripheral controller that describes a state of a peripheral device controlled by the peripheral controller; and to transmit the diagnostic data to the external server, the controller is further configured to transmit the diagnostic reading to the external server” of the patent) in scope and they use the similar limitations and produce the same end result for generating data from the bed peripherals. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-18 of the patent to arrive at the claims 19-29 of the instant application, because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting receiving and providing peripherals list generating data connection to server, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 22-29 are also rejected as they are dependent of the independent claims.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 19-29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palashewski, et al. (USPGPub No. 2016/0100696 A1) in view of Huster, et al. (USPGPub No. 2007/0010719 A1).
	1.-18. (canceled)
		As to claim 19, Palashewski discloses A system comprising: a server system configured to: receive a list of peripheral devices associated with a bed; provide, to the bed in response to a request for the list of peripheral devices associated with the bed, the list of peripheral devices associated with the bed (Palashewski [0130-171] “bed data cloud service 410a with a network interface 1200, a communication manager 1202, server hardware 1204, and server system software 1206 - bed data cloud service 410a with a user identification module 1208, a device management 1210 module, a sensor data module 1210, and an advanced sleep data module 1214” [0004-11] “peripheral controller - receive the command from the data processing device; and responsive to receiving the command, modify a state of a peripheral device according to the command - includes instructions to at least one of the group consisting of turning the peripheral device on, turning the peripheral device off, dimming the peripheral device, and changing the temperature of the peripheral device - store the reading from the sensor; and generate, based on the stored readings from the sensor” [abstract] “bed having a mattress, a sensor, and the data processing device - sense a feature of the mattress and transmit readings to a data processing device  - receive the readings from the sensor - transmit a command to a peripheral controller responsive” see Fig. 1-20, plurality of peripheral devices coupled to the bed mattress for receiving and responsive to appropriate action); 
the bed comprising: a controller comprising computer memory and one or more processors, the controller configured to: request, from the server system, the list of peripheral devices associated with the bed; receive, from the server system, the list of peripheral devices associated with the bed (Palashewski [0004-11] “peripheral controller - receive the command from the data processing device; and responsive to receiving the command, modify a state of a peripheral device according to the command - includes instructions to at least one of the group consisting of turning the peripheral device on, turning the peripheral device off, dimming the peripheral device, and changing the temperature of the peripheral device - store the reading from the sensor; and generate, based on the stored readings from the sensor” [0130-171] “bed data cloud service 410a with a network interface 1200, a communication manager 1202, server hardware 1204, and server system software 1206 - bed data cloud service 410a with a user identification module 1208, a device management 1210 module, a sensor data module 1210, and an advanced sleep data module 1214” [abstract] “bed having a mattress, a sensor, and the data processing device - sense a feature of the mattress and transmit readings to a data processing device  - receive the readings from the sensor - transmit a command to a peripheral controller responsive” see Fig. 1-20); and 
responsive to receiving the list of peripheral devices associated with the bed, generating data connections to each peripheral device in the list of peripheral devices associated with the bed (Palashewski [0004-11] “peripheral controller - receive the command from the data processing device; and responsive to receiving the command, modify a state of a peripheral device according to the command - includes instructions to at least one of the group consisting of turning the peripheral device on, turning the peripheral device off, dimming the peripheral device, and changing the temperature of the peripheral device - store the reading from the sensor; and generate, based on the stored readings from the sensor” [0130-171] “bed data cloud service 410a with a network interface 1200, a communication manager 1202, server hardware 1204, and server system software 1206 - bed data cloud service 410a with a user identification module 1208, a device management 1210 module, a sensor data module 1210, and an advanced sleep data module 1214” [abstract] see Fig. 1-20, plurality of peripheral devices coupled to the bed mattress and generate connection data from the sensor based on stored information).

Palashewski and Huster are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain bed and peripherals.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities generating data connections to each peripheral device, as taught by Palashewski, and incorporating collect, monitor and analyze the diagnostic information to identify and report the status of devices based on thresholds, as taught by Huster.  

As to claim 20, the combination of Palashewski and Huster disclose all the limitations of the base claims as outlined above.  
The combination further discloses 20. The system of claim 19, wherein the controller is further configured to test the data connections to determine if the peripheral devices respond correctly (Palashewski [0185-199] “upon approval by the customer, computing device 414 request 1906 contact with the peripheral controller 1002 - If peripheral controller 1002 is powered on and properly configured to listen for new setup requests - answer 1908 the request - request contact with the motherboard 402 - setup up a communication channel - pass information about the peripheral controller 1002 to the motherboard 402” [0004-11] “peripheral controller - receive the command from the data processing device; and responsive to receiving the command, modify a state of a peripheral device according to the command - includes instructions to at least one of the group consisting of turning the peripheral device on, turning the peripheral device off, dimming the peripheral device, and changing the temperature of the peripheral device - store the reading from the sensor; and generate, based on the stored readings from the sensor” [0130-179]  [abstract] see Fig. 1-20, peripheral controller 1002 powered on and properly configured obviously provides the peripheral devices respond correctly). 

21. The system of claim 20, wherein to test the data connections to determine if the peripheral devices respond correctly, the controller is configured to send to each controller a test message configured to cause the peripheral device to respond with a response (Palashewski [0185-199] “upon approval by the customer, computing device 414 request 1906 contact with the peripheral controller 1002 - If peripheral controller 1002 is powered on and properly configured to listen for new setup requests - answer 1908 the request - request contact with the motherboard 402 - setup up a communication channel - pass information about the peripheral controller 1002 to the motherboard 402” [0004-11] “peripheral controller - receive the command from the data processing device; and responsive to receiving the command, modify a state of a peripheral device according to the command - includes instructions to at least one of the group consisting of turning the peripheral device on, turning the peripheral device off, dimming the peripheral device, and changing the temperature of the peripheral device - store the reading from the sensor; and generate, based on the stored readings from the sensor” [0130-179]  [abstract] see Fig. 1-20, properly configured pass information about the peripheral controller 1002 to the motherboard 402 obviously provides the peripheral devices response with response as message). 
22. The system of claim 21, wherein the response comprises a status report that contains an error from one of the peripheral devices(Palashewski [0185-199] “upon approval by the customer, computing device 414 request 1906 contact with the peripheral controller 1002 - If peripheral controller 1002 is powered on and properly configured to listen for new setup requests - answer 1908 the request - request contact with the motherboard 402 - setup up a communication channel - pass information about the peripheral controller 1002 to the motherboard 402 - generate a command for the peripheral controller 1002 and send - report 1916 the configuration - receive this report, and update the appropriate data stored in the cloud services - to review and/or by a technician assisting the user with their bed and network” [0004-11] “peripheral controller - receive the command from the data processing device; and responsive to receiving the command, modify a state of a peripheral device according to the command - includes instructions to at least one of the group consisting of turning the peripheral device on, turning the peripheral device off, dimming the peripheral device, and changing the temperature of the peripheral device - store the reading from the sensor; and generate, based on the stored readings from the sensor” [0130-179]  [abstract] see Fig. 1-20, properly configured pass information about the peripheral controller 1002 to the motherboard 402 and receive this report and review by a technician assisting the user with their bed and network may include correct or error).  
23. The system of claim 19, wherein the controller is further configured to: 
determine that a particular peripheral device is in an error state; and  responsive to determining that the particular peripheral device is in an error state, issue a command to the particular peripheral device to engage in a remedial action (Huster [abstract] “transmit sensor data received from a sensor system coupled to the patient support system and configured to generate sensor data relating to diagnostic information - monitoring device is configured to determine, based on the received data, whether service or replacement of the healthcare device or a portion” [0002-11] see Fig. 1-16, determine, whether service or replacement of the healthcare device or a portion obviously provides the error state for remedial action). 

24. The system of claim 23, wherein the remedial action is a power cycle (Huster [abstract] “transmit sensor data received from a sensor system coupled to the patient support system and configured to generate sensor data relating to diagnostic information - monitoring device is configured to determine, based on the received data, whether service or replacement of the healthcare device or a portion” [0070-112] [0002-11] see Fig. 1-16, determining service or replacement of device periodically obviously provides the remedial action ). 

25. The system of claim 24, wherein the controller is further configured to: 
determine that the particular peripheral device is still in an error state after the issuance of the command to engage in the remedial action (Huster [abstract] “transmit sensor data received from a sensor system coupled to the patient support system and configured to generate sensor data relating to diagnostic information - monitoring device is configured to determine, based on the received data, whether service or replacement of the healthcare device or a portion” [0070-112] [0002-11] see Fig. 1-16, determining service or replacement of device periodically obviously provides the remedial action till remedial); and 
generate an error record recording the error state and the particular peripheral device (Huster [0002-11] “hospital beds include many components and associated equipment - require preventative or responsive service or replacement - determined or even predicted by monitoring the data available from a sensor - fault condition occurs - preventive service or replacement of the actuator or other component - monitoring device configured to transmit a message relating to service or replacement of the healthcare device to the healthcare facility” [0037-57] “monitoring device 38 configured to collect, monitor, and analyze the diagnostic information to predict and determine needed component replacement or service - configured to compare diagnostic information to predefined thresholds - identify and report preventative or responsive service requirements, the monitoring device 38 use real-time and historical data - performance trends of an individual device and/or relative to other devices, and thresholds for diagnostic information” [abstract] see Fig. 1-16, monitoring device collect, monitor, and analyze the diagnostic information to identify and report the status of devices based on thresholds obviously provides generating error recording error state). 
26. The system of claim 25, wherein the controller is further configured to store the error record in a computer memory of the controller (Huster [0002-11] “hospital beds include many components and associated equipment - require preventative or responsive service or replacement - determined or even predicted by monitoring the data available from a sensor - fault condition occurs - preventive service or replacement of the actuator or other component - monitoring device configured to transmit a message relating to service or replacement of the healthcare device to the healthcare facility” [0037-57] [abstract] see Fig. 1-16, determine, whether service or replacement of the healthcare device or a portion obviously provides the error state for remedial action). 

27. The system of claim 25, wherein: the controller is further configured to transmit the error record to the server system; and the server system is further configured to receive and store the error record (Huster [0002-11] “hospital beds include many components and associated equipment - require preventative or responsive service or replacement - determined or even predicted by monitoring the data available from a sensor - fault condition occurs - preventive service or replacement of the actuator or other component - monitoring device configured to transmit a message relating to service or replacement of the healthcare device to the healthcare facility” [0037-57] [abstract] see Fig. 1-16, determine, whether service or replacement of the healthcare device or a portion obviously provides the error state for remedial action). 

28. The system of claim 27, wherein the server system is further configured to generate, responsive to receiving the error record, a service request specifying service to be performed on at least one of the bed and the particular peripheral device in a service call (Huster [0002-11] “hospital beds include many components and associated equipment - require preventative or responsive service or replacement - determined or even predicted by monitoring the data available from a sensor - fault condition occurs - preventive service or replacement of the actuator or other component - monitoring device configured to transmit a message relating to service or replacement of the healthcare device to the healthcare facility” [0037-57] [abstract] see Fig. 1-16, determine, whether service or replacement of the healthcare device or a portion obviously provides the error state for remedial action). 

29. The system of claim 19, wherein to receive a list of peripheral devices associated with a bed, the server system is configured to receive sales information for the bed that comprises the list of peripheral devices associated with a bed (Palashewski [0130-154] “device manager 1210 include, or reference, data related to beds or other products - products sold or registered - unique identifier, model and/or serial number, sales information, geographic information, delivery information, a listing of associated sensors and control peripherals, - record sales of a bed to a user” [0185-199] “upon approval by the customer, computing device 414 request 1906 contact with the peripheral controller 1002 - If peripheral controller 1002 is powered on and properly configured to listen for new setup requests - answer 1908 the request - request contact with the motherboard 402 - setup up a communication channel - pass information about the peripheral controller 1002 to the motherboard 402” [0004-11] [0130-179]  [abstract] see Fig. 1-20, web cloud receives the sales information).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Dabbiere, USPGPub No. 2013/0304641 A1 discloses a system for facilitating autonomous device interaction.
Oakhill, USPGPub No. 2011/0224510 A1 discloses a sleep diagnostic
system includes a mattress assembly, a plurality of sensors, data acquisition
circuitry, an input device, a sleep processor, and a display device. 
Mahoney, US PGPub No. 2014/0007656 A1 discloses a system for
detecting an air leak in an air bed having one or more separate air chambers. 
Shiarane, et al. USP No. 5,491,631 discloses a fault diagnostic system adapted to communicate with an electronic control unit and a self-diagnostic function of detecting and recording faults of various sensors and actuators to find the failures of the electronic control unit and the peripheral equipment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119.